El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Mediante el presente recurso el Procurador General, en representación del Departamento de la Familia de Puerto Rico, solicita de esta Curia que revoquemos una resolución emitida por el Tribunal de Circuito de Apelaciones que de-claró no ha lugar su solicitud de desestimación del recurso de revisión presentado por falta de jurisdicción, toda vez que no se le notificó de su presentación a la agencia recu-rrida, la Junta Adjudicativa del Departamento de la Familia.
Nos corresponde resolver si la Junta Adjudicativa cons-tituye una agencia separada del Departamento de la Fami-lia, a tenor con la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de *311Puerto Rico (en adelante L.P.A.U.(1) y, como consecuencia, si se le tiene que notificar separadamente de la presenta-ción de un recurso ante el Tribunal de Circuito de Apela-ciones para revisar una resolución final emitida por ésta.
h-H
El 6 de junio de 2001, el Departamento de la Familia emitió una invitación a subasta formal para el proyecto denominado “Disk Subsystems Acquisition”, que conlle-vaba la adquisición del equipo necesario para aumentar la capacidad de almacenamiento de información de los siste-mas de computadoras de esa agencia.
La apertura de la subasta se efectuó el 8 de junio de 2001, con la comparecencia de la parte aquí recurrida, Rafael Rosario & Associates, Inc. (en adelante R.R.A.), y otros tres licitadores, entre ellos IBM Corporation (en adelante IBM). Surge del expediente, y es un hecho no controver-tido, que R.R.A. fue el postor más bajo para dicha subasta. (2)
El 2 de julio de 2001, la Junta de Subastas del Depar-tamento de la Familia (en adelante Junta de Subastas) notificó el Aviso de Adjudicación de Subasta en el que in-dicó que la buena pro se le había adjudicado a IBM, como el postor más bajo que cumplió con las especificaciones, los términos y las condiciones requeridas. Expresó que, aun-que la cotización de R.R.A. era la más baja, su equipo no cumplía con los'requerimientos técnicos solicitados en la referida subasta. Finalmente, surge de dicho aviso de ad-judicación que cualquier solicitud de reconsideración debía presentarse ante la Junta Adjudicativa del Departamento de la Familia (Junta Adjudicativa) dentro de los siguientes diez días, a partir de la fecha de notificación de la adjudi-cación de la subasta.
*312Inconforme con tal determinación, R.R.A. presentó ante la Junta Adjudicativa una solicitud de reconsideración el 12 de julio de 2001. En dicha solicitud, arguyo que el equipo propuesto cumplía con todos los requisitos técnicos de la subasta. La Junta Adjudicativa denegó la referida solicitud de reconsideración y apoyó su dictamen en el fun-damento de que había sido presentada fuera de término.
Por no estar de acuerdo con dicha resolución, R.R.A. acudió ante el Tribunal de Circuito de Apelaciones —me-diante un recurso de revisión— y adujo que la referida so-licitud de reconsideración fue presentada oportunamente. Dicho recurso fue notificado, entre otros, a la Junta de Su-bastas, mas no así a su Junta Adjudicativa, que era el organismo adjudicativo de esa dependencia gubernamen-tal que había emitido la resolución recurrida.
Mediante resolución emitida el 20 de agosto de 2001, el Tribunal de Circuito de Apelaciones le concedió un término dé diez (10) días a las partes recurridas para que sometie-ran sus respectivos alegatos sobre los méritos del recurso. El Departamento de la Familia compareció y se allanó al señalamiento de error de R.R.A. al admitir que la mencio-nada solicitud de reconsideración se había presentado oportunamente. No obstante, adujo que el referido foro in-termedio apelativo carecía de jurisdicción para atender el recurso de revisión en cuestión, ya que la parte recurrente tenía que notificar, por separado, una copia de dicho escrito a la Junta de Subastas y otra a la Junta Adjudicativa —ambos organismos del Departamento de la Familia— y sólo le notificó con copia del escrito a la Junta de Subastas.
R.R.A. se opuso a la desestimación del referido recurso, y alegó que tanto los miembros de la Junta de Subastas como los de la Junta Adjudicativa pertenecen a la misma agencia de gobierno, es decir, al Departamento de la Fami-lia, y comparten la misma dirección postal, por lo que se había cumplido con el principio básico de notificación. Adujo, además, que fue precisamente la señora Madeline *313Molina, directora de la Junta de Subastas, quien vía facsí-mil le remitió a R.R.A. la notificación de la resolución re-currida emitida por la Junta Adjudicativa.(3) El 25 de sep-tiembre de 2001 el Departamento de la Familia replicó y argüyó, entre otros, que la Junta Adjudicativa notificó for-malmente la referida resolución a R.R.A. mediante correo, conforme se desprende de la certificación de dicha resolución.(4)
El 16 de octubre de 2001 el Tribunal de Circuito de Ape-laciones resolvió que el recurso de revisión ante su consi-deración, presentado por la parte aquí recurrida, se había notificado correctamente. Concluyó que, tanto la Junta Ad-judicativa como la Junta de Subastas, son organismos del Departamento de la Familia a tal punto que comparten la misma dirección postal. Expresó que la referida Junta Ad-judicativa no es una agencia de gobierno separada del De-partamento de la Familia, a los efectos de la L.P.A.U., por lo que dicho organismo no tenía que ser notificado separa-damente de la presentación del referido recurso de revisión. Concluyó, además, que “siendo el Departamento de la Familia el orgánismo constitucional que finalmente emitió la decisión y, a su vez, la parte recurrida, bastaba con la notificación que efectivamente se le hizo al Departa-mento para lograr el perfeccionamiento del recurso”, por lo que no tenía que duplicarse la notificación.
Finalmente, el referido foro intermedio apelativo devol-vió el caso a la Junta Adjudicativa del Departamento de la Familia para que atendiera y adjudicara en los méritos la aludida solicitud de reconsideración.
Inconforme con tal dictamen, el Procurador General re-curre ante nos mediante una petición de certiorari, y se-ñala como único error cometido por el Tribunal de Circuito de Apelaciones el siguiente:
*314ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE NO ERA UN REQUISITO JURIS-DICCIONAL LA NOTIFICACIÓN DEL RECURSO A LA JUNTA RECURRIDA POR PERTENECER A LA AGENCIA QUE ES PARTE DE LOS PROCEDIMIENTOS.
El 25 de enero de 2002 emitimos una resolución me-diante la que le concedimos un término de veinte (20) días a la parte aquí recurrida, R.R.A., para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la referida resolución emitida por el foro intermedio apelativo.
El 19 de febrero de 2002, R.R.A. compareció mediante un escrito en “Oposición a Certiorari”. En dicho escrito rei-teró que la referida Junta Adjudicativa no es un organismo apelativo administrativo independiente que derive sus fa-cultades en virtud de una ley. Argüyó que la referida junta fue creada mediante reglamentación interna por el Secre-tario del Departamento de la Familia (en adelante Secre-tario), que a diferencia de otras agencias independientes, sus miembros tienen que ser funcionarios o empleados del Departamento, designados unilateralmente por el Secretario. Adujo, además, que los poderes de adjudicación de la referida junta son aquellos delegados por el Secretario. En virtud de lo cual, concluyó que dicha junta es simplemente una dependencia del Departamento y no una entidad independiente y separada.
HH HH
El Art. 17.30 del Reglamento para la Adquisición de Equipo, Materiales y Servicios no Profesionales del Depar-tamento de la Familia(5) dispone lo siguiente:
220.620. — Solicitud de revisión de la adjudicación y revisión judicial
*315La parte adversamente afectada por esta decisión podrá, dentro del término de diez (10) días a partir del archivo en autos de copia del aviso de adjudicación de la subasta, presen-tar una solicitud de revisión y/o impugnación ante la Junta de Adjudicaciones del Departamento. Si la Junta de Adjudicacio-nes dejase de tomar acción con relación a la solicitud de revi-sión y lo impugnación dentro de los diez (10) días de haberse presentado, se entenderá que ésta ha sido rechazada de plano, y a partir de esa fecha comenzará a correr el término para la revisión judicial. Si se tomase alguna determinación sobre la solicitud, el término para solicitar la revisión judicial empe-zará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la decisión de la Junta de Adjudicaciones. Una parte adversamente afectada por una de-cisión del Departamento respecto a casos de impugnación de subastas, y que haya agotado todos los remedios provistos por el mismo, particularmente el foro apelativo de la Junta de Ad-judicaciones, podrá presentar una solicitud de revisión ante el Tribunal de Primera Instancia con competencia dentro de un término de diez (10) días contados a partir de la fecha del archivo en autos de copia de la notificación de la orden o reso-lución final de la agencia. La mera radicación de una solicitud de revisión sobre impugnación de subastas no tendrá el efecto de paralizar la adjudicación de la subasta impugnada. (Enfa-sis suplido.)
El Art. IV del Reglamento de Adjudicación de Contro-versias del Departamento de la Familia,(6) que establece los procedimientos de la Junta Adjudicativa de la agencia, dispone lo siguiente:
220.2502. Funcionarios de adjudicación, jueces adjudicativos
(A) Jueces Adjudicativos. — Se establece una Junta de Adju-dicaciones en el Departamento de la Familia de no menos de tres (3) miembros ni más de siete (7) miembros designados por el Secretario como Jueces Adjudicativos. Estos serán funciona-rios o empleados del Departamento, seleccionados de las dis-tintas Administraciones, Divisiones u Oficinas que componen el mismo, a quienes se les delega la autoridad de adjudicar querellas o controversias según lo dispone este capítulo. Los jueces adjudicativos serán nombrados por el término que de*316termine el Secretario y se desempeñarán hasta que sus suceso-res tomen posesión.
La Junta se establece como un cuerpo colegiado. El Secreta-rio nombrará un Director responsable de la administración de la Junta, quien será a su vez el Presidente de la Junta. Por lo menos dos (2) veces al mes o cuando fuere necesario, el Presi-dente convocará a la Junta para resolver los casos, asuntos o controversias pendientes y cumplir con los términos estableci-dos en este reglamento, en la Ley Núm. 170 del 12 de agosto de 1988, según enmendada o en cualquier reglamento o ley que sea aplicable.
Los Jueces Adjudicativos podrán, cuando las circunstancias del caso así lo requieran o cuando el Secretario así lo disponga, presidir vistas de adjudicación de acuerdo a lo dispuesto en este capítulo. (Énfasis suplido.)
El Art. XIX de ese Reglamento(7) dispone, además, lo siguiente:
220.2517. Procedimiento y términos para solicitar reconside-ración en la adjudicación de subastas

La parte adversamente afectada por una adjudicación de subastas podrá, dentro del término de diez (10) días a partir de la adjudicación de la subasta, presentar una moción de recon-sideración ante la Junta de Adjudicaciones quien deberá con-siderarlo [d]entro de los diez (10) días de haberse presentado. Si se toma alguna determinación en su consideración, el tér-mino para solicitar la revisión judicial empezará a contarse desde la fecha en que se archivan en autos una copia de la notificación de la decisión de la Junta resolviendo la moción. Si la Junta dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de ha-berse presentado, se entenderá que ésta ha sido rechazada de plano, y a partir de esa fecha comenzará a correr el término para la revisión judicial.


Los casos de impugnación de subastas se radicar[á]n ante la Junta Adjudicativa. El procedimiento será el establecido en este capítulo.

En los casos de impugnación de subastas, la parte adversa-mente afectada por una orden o resolución final de la Junta, podrá presentar una solicitud de revisión ante el Tribunal con competencia dentro de un término de diez (10) días contados a partir del archivo en autos de la copia de la notificación de la *317orden o resolución final de la Junta. La mera radicación de una solicitud de revisión no tendrá el efecto de paralizar la adjudicación de la subasta impugnada. (Enfasis suplido.)
La Sec. 3.19 de la L.P.A.U.(8) dispone lo siguiente:
Los procedimientos de adjudicación de subastas serán pro-cedimientos informales; su reglamentación y términos serán establecidos por las agencias. La parte adversamente afectada por una decisión podrá, dentro del término de diez (10) días a partir de la adjudicación de la subasta, presentar una moción de reconsideración ante la agencia o la entidad apelativa de subastas, de existir una en la agencia, según sea el caso. La agencia, o la entidad apelativa deberá considerarla dentro de los diez (10) días de haberse presentado. Si se tomare alguna determinación en su consideración, el término para solicitar la revisión judicial empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la decisión de la agencia o la entidad apelativa resolviendo la moción. Si la agencia o la entidad apelativa dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de haberse presentado, se entenderá que ésta ha sido rechazada de plano, y a partir de esa fecha comenzará a correr el término para la revisión judicial. (Enfasis suplido.)
La See. 4.2 de la L.P.A.U.(9) establece, en lo pertinente, lo siguiente:
Una parte adversamente afectada por una orden o resolu-ción final de una agencia y que haya agotado todos los reme-dios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de re-visión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revis [ió]n judicial haya sido interrumpido me-diante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la soli-citud de revisión a la agencia y a todas las partes dentro del *318término para solicitar dicha revisión. La notificación podrá hacerse por correo.
En los casos de impugnación de subasta, la parte adversa-mente afectada por una orden o resolución final de la agencia, o de la entidad apelativa de subastas, según sea el caso, podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones dentro de un término de diez (10) días contados a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o la entidad apelativa, o dentro de los diez (10) días de haber transcurrido el plazo dis-puesto por la see. 2169 de este título. La mera presentación de una solicitud de revisión al amparo de esta sección no tendrá el efecto de paralizar la adjudicación de la subasta impugnada.
La competencia sobre el recurso de revisión será del Cir-cuito Regional correspondiente al lugar donde se planee, se esté llevando o se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia. Si la actividad o incidente se está llevando o se llevará a cabo, o hubiere ocu-rrido en más de una región judicial, se podrá presentar el re-curso de revisión en cualquiera de los Circuitos correspondien-tes a tales regiones.
Una orden o resolución interlocutoria de una agencia, inclu-yendo aquellas que se emitan en procesos que se desarrollen por etapas, no serán revisables directamente. La disposición interlocutoria de la agencia podrá ser objeto de un señala-miento de error en el recurso de revisión de la orden o resolu-ción final de la agencia.
La revisión judicial aquí dispuesta será el recurso exclusivo para revisar los méritos de una decisión administrativa sea ésta de naturaleza adjudicativa o de naturaleza informa[l] emitida al amparo de este capítulo. (Énfasis suplido.)
Del texto de este estatuto trasluce la intención del legis-lador de plasmar indubitadamente el requisito de que los recursos para revisar una resolución final de la Junta de Subastas de una agencia administrativa se perfeccionen y notifiquen dentro del término de diez (10) días, siendo este un requisito jurisdiccional. Permite la notificación con co-pia del recurso a las partes y a la agencia recurrida por correo, bastando su depósito en la oficina postal dentro del término jurisdiccional para que sea efectiva.(10)
*319A su vez, la Regla 58(B) del Reglamento del Tribunal de Circuito de Apelaciones,(11) dispone, en lo pertinente, que:
(B) La parte recurrente notificará el escrito inicial de revi-sión a los(las) abogados(as) de récord del trámite administra-tivo o, en su defecto, a las partes, así como a la agencia o al funcionario administrativo de cuyo dictamen se recurre, dentro del término para presentar el recurso. (Énfasis suplido.)
Tanto de la See. 4.2 de la L.P.A.U., supra, como de la regla antes citada, se desprende que la solicitud de revi-sión judicial de una decisión administrativa debe ser noti-ficada a la agencia recurrida y a todas las partes dentro del término jurisdiccional dispuesto por ley para ello. Reitera-damente hemos resuelto que el incumplimiento de la norma anterior priva de jurisdicción al Tribunal de Cir-cuito de Apelaciones para entender en los méritos del re-curso de revisión.(12)
El término “agencia” se define en la Sec. 1.3 de la L.P.A.U.,(13) de la siguiente forma:
(a) Agencia. — Significa cualquier junta, cuerpo, tribunal examinador, corporación pública, comisión, oficina indepen-diente, división, administración, negociado, departamento, au-toridad, funcionario, persona, entidad o cualquier instrumen-talidad del Estado Libre Asociado de Puerto Rico u organismo administrativo autorizado por ley a llevar a cabo funciones de reglamentar, investigar, o que pueda emitir una decisión, o con facultades para expedir licencias, certificados, permisos, con-cesiones, acreditaciones, privilegios, franquicias, acusar o ad-judicar .... (Énfasis suplido.)
*320En Olmeda Díaz v. Depto. de Justicia, supra, la enton-ces peticionaria, Odette Olmeda Díaz, fue separada de su puesto de Agente Especial II en el Negociado de Investiga-ciones Especiales por el Departamento de Justicia, luego de celebrada una vista informal. La peticionaria apeló a la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.), la cual sostuvo, por su parte, la acción tomada por el Departamento de Justicia. Inconforme con dicho dictamen, la señora Olmeda Díaz presentó un recurso de revisión ante el Tribunal de Cir-cuito de Apelaciones. El Tribunal de Circuito de Apelacio-nes desestimó el recurso de revisión, toda vez que la peti-cionaria no notificó con copia del escrito a J.A.S.A.P. Expresamos, al resolver aquella controversia, lo siguiente:
De la citada Sec. 4.1 se desprende con claridad que lo que se revisará judicialmente es la decisión de la agencia que final-mente adjudica la controversia entre las partes. En los casos de los organismos apelativos administrativos, la agencia a la cual se refiere el estatuto es la entidad apelativa que finalmente resuelve el caso y de cuya revisión se recurre al foro judicial.
Por ende, la notificación de la presentación de la solicitud de revisión tiene que hacerse tanto a la agencia recurrida como a las partes en el foro administrativo. Cuando una de las partes en el foro apelativo administrativo es otra agencia de gobierno se le tiene que notificar la presentación de la solicitud de re-visión en calidad de parte. (Enfasis suplido.) Olmeda Díaz v. Depto. de Justicia, supra, pág. 601.
Allí concluimos que el referido recurso tenía que notifi-carse a todas las partes, incluso a la agencia gubernamen-tal —el Departamento de Justicia— que fungía como parte recurrida, así como al organismo administrativo “apelati-vo” que emitió la resolución final recurrida cuando este úl-timo resulta ser otra agencia de gobierno distinta (.J.A.S.A.P.).
J.A.S.A.P. es una agencia independiente que deriva sus facultades por virtud del estatuto que la creó, según se desprende de la Sec. 7.1 de la Ley Núm. 5 de 14 de *321octubre de 1975, según enmendada, 3 L.P.R.A. see. 1381, conocida como la Ley de Personal del Servicio Público de Puerto Rico.(14) Este estatuto dispone que dicha junta fun-cionará enteramente independiente de la Oficina Central de Administración de Personal. Los miembros de dicha junta serán nombrados por el Gobernador, con el consejo y consentimiento del Senado de Puerto Rico. El caso de autos presenta una situación algo distinta.
J.A.S.A.P. es una instrumentalidad gubernamental in-dependiente con amplios poderes de adjudicación deriva-dos expresamente de la Sec. 7.1 de la Ley de Personal del Servicio Público de Puerto Rico, supra. Su función consiste en dilucidar una controversia fáctica entre partes que, de ordinario, se produce entre un empleado público y una agencia gubernamental.(15) Su Sec. 7.13(16) dispone, en lo pertinente, como sigue:
La Junta tendrá, entre otras, las siguientes facultades:
(1) A los fines de todas las audiencias e investigaciones que en opinión de la Junta sean necesarias y adecuadas para el ejercicio de las facultades que le confiere este capítulo, la Junta, o sus agentes, tendrá durante un tiempo razonable ac-ceso a cualquier evidencia de cualquier persona que esté siendo investigada o contra la cual se haya procedido y que se refiera a cualquier asunto que esté investigando la Junta o que esté en controversia. Cualquier miembro de la Junta tendrá la facul-tad para expedir citaciones, requiriendo la comparecencia y declaración de testigos. Cualquier miembro de la Junta o agente designado para tales fines podrá tomar juramentos y afirmaciones, examinar testigos y recibir evidencia.
(2) La Junta tendrá facultad para iniciar investigaciones en cualquier caso que lo estime necesario aunque no haya me-diado petición formal al respecto de ninguna de las partes interesadas.
(3) En caso de rebeldía o de negativa a obedecer una citación expedida contra alguna persona, cualquier sala del Tribunal de Primera Instancia dentro de cuya jurisdicción se encuentre, *322resida o tenga negocios la persona, tendrá jurisdicción para expedir contra dicha persona una orden requiriéndola a com-parecer ante la Junta o uno de sus agentes para presentar evi-dencia o hacer una declaración. Cualquier falta de obediencia a dicha orden podrá ser castigada como desacato.
Ninguna persona será excusada de comparecer y testificar, o de presentar libros, archivos, correspondencia, documentos u otra evidencia en obediencia a la citación expedida por la Junta o un agente, basándose en que el testimonio o evidencia que de ella se requiera pueda dar lugar a su procesamiento o a exponerla a un castigo o confiscación, pero ningún individuo será procesado ni sujeto a ningún castigo o confiscación por el' contenido de lo testificado o de la evidencia presentada. (Enfa-sis suplido.)
La Sec. 7.15(17) de dicho estatuto establece el procedimiento de "apelación” ante J.A.S.A.P.
El procedimiento de apelación será el siguiente:
(1) La parte afectada según la see. 1394 de este título, de-berá presentar escrito de apelación a la Junta dentro de treinta (30) días a partir de la notificación de la acción o deci-sión objeto de la apelación.
(2) La Junta podrá ordenar una investigación, y como resul-tado de la misma podrá desestimar la apelación por conside-rarla frívola, o podrá ordenar la celebración de una vista pú-blica, con citación de las partes envueltas.
(3) La Junta dispondrá por reglamento los procedimientos que gobernarán la vista pública, sea ésta celebrada ante la Junta en pleno o ante un Oficial Investigador. (Enfasis suplido.)
La Sec. 7.16(18) establece lo relativo a la revisión judicial de las decisiones de J.A.S.A.P., la cual dispone que:
Las decisiones de la Junta serán finales a menos que la au-toridad nominadora, el ciudadano, o el funcionario o empleado solicite su revisión judicial radicando una petición al efecto.
Dicha petición se hará ante la Sala del Tribunal de Primera Instancia del lugar donde resida el ciudadano o donde pres-tare servicios el funcionario o empleado y dentro del término de treinta (30) días a partir de la notificación de la decisión de *323la Junta. La jurisdicción del Tribunal de Primera Instancia estará limitada a cuestiones de derecho y las conclusiones de hecho de la Junta de estar sostenidas por evidencia sustancial, serán finales. (Énfasis suplido.)
La anterior sección quedó implícitamente enmendada por las disposiciones de la antes citada See. 4.2 de la L.P.A.U., supra, y por virtud del Art. 4.002(g) de la Ley Núm. 1 de 28 de julio de 1994, también conocida como Ley de la Judicatura de Puerto Rico de 1994, según enmenda-da,(19) que dispone lo siguiente:
El Tribunal de Circuito de Apelaciones conocerá en los si-guientes asuntos:
g) Mediante auto de revisión, a ser expedido discrecional-mente, de las decisiones, reglamentos, órdenes y resoluciones de cualquier agencia administrativa, de acuerdo con los térmi-nos y condiciones establecidos por l[a] se[c.] 2101 et seq. del Título 3, conocid[a] como la “Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico.” (Énfasis suplido.)
Hemos resuelto que “cuando los términos de una ley posterior son tan inconsistentes con los de una ley anterior que ambas no pueden subsistir juntas, se entenderá que la posterior ha enmendado implícitamente la anterior, especialmente cuando el resultado de tal interpretación es dar efectividad a la intención legislativa”.(20)
El Reglamento Procesal de J.A.S.A.P.,(21) establece los mecanismos y las normas procesales que regirán el descargo de la función adjudicativa de dicha junta. Dicho reglamento dispone que el “apelante” ante la J.A.S.A.P. presentará un escrito de “apelación”, en el cual expondrá los hechos constitutivos del reclamo o infracción, los fundamentos de ley o reglamento en que se basa y el remedio que *324solicita. En aquellos casos en que la J.A.S.A.P. lo requiera, la agencia apelada deberá contestar el escrito de “apela-ción” interpuesto por el “apelante”, dentro del período de tiempo que dicha junta establezca.(22) J.A.S.A.P. podrá or-denar una investigación o un acto de conciliación.(23) El referido Reglamento Núm. 5370 regula, además, los proce-dimientos para realizar el descubrimiento de prueba, la ci-tación de testigos, la conferencia con antelación a la vista pública y la celebración de la vista pública,(24) Finalmente, dispone que la resolución que emita la junta deberá expo-ner las determinaciones de hecho y conclusiones de derecho que fundamenten la adjudicación.(25) De lo anterior se des-prende claramente la naturaleza de la función adjudica-tiva de J.A.S.A.P., la cual es la de un foro de primera instancia.
No albergamos duda que del cuadro fáctico que dio lugar a lo pautado en Olmeda Díaz v. Depto. de Justicia, supra, surge la existencia de dos agencias independientes y separa-das, con personalidad y poderes claramente definidos y esta-blecidos por ley. De los hechos de autos no existen dos agen-cias con personalidad y poderes establecidos por ley. No obstante, surge claramente del cuadro fáctico ante nos la existencia de dos organismos dentro del Departamento de la Familia creados internamente por esa agencia, una para ad-judicar las subastas celebradas para la adquisición de equipo, materiales y servicios no profesionales (Junta de Su-bastas), dentro de un procedimiento informal que no es cuasi judicial, y otro (Junta Adjudicativa) para entender en la impugnación de dichas subastas a través de un escrito que denomina como “moción de reconsideración”, a través de un procedimiento adjudicativo, similar al descargado por J.A.S.A.P. en su función adjudicativa.
*325Tanto la Junta Adjudicativa como la Junta de Subastas son organismos creados mediante reglamentación interna del Departamento de la Familia. Los miembros de ambas juntas son funcionarios o empleados del Departamento de la Familia designados por el Secretario de dicho departamento. (26)
Es claro que existen diferencias entre aquellos organismos con personalidad y poderes claramente definidos y establecidos por ley (e.g., J.A.S.A.P.), y aquellos creados mediante reglamentación interna de una agencia de gobierno (e.g., Junta Adjudicativa), cuando ambos conducen procedimientos de adjudicación. Aún así, entendemos que tales diferencias en nada alteran la definición de “agencia” que emana de la L.P.A.U., en tanto y en cuanto los referidos organismos internos adjudicativos sean los que emitan la resolución final de la cual se recurre al Tribunal de Circuito de Apelaciones. Veamos.
La Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, estableció un procedimiento administrativo uniforme para el Estado Libre Asociado y derogó la única ley de procedimientos existente en Puerto Rico, la Ley sobre Reglamentos de 1958.(27) El propósito de la L.P.A.U. fue fijar un cuerpo de reglas mínimas que proveyeran uniformidad al proceso decisorio de la administración pública. Dicho estatuto sistematiza y crea un cuerpo uniforme de reglas mínimas que toda agencia deberá observar al formular reglas y reglamentos que definan los derechos y deberes legales de una *326clase particular de personas. También gobierna las deter-minaciones de una agencia en procesos adjudicativos al emitir una orden o resolución que define los derechos y deberes legales de personas específicas.!28)
La L.P.A.U. acogió muchas de las doctrinas de la Ley Federal de Procedimiento Administrativo y tomó en consideración el desarrollo del derecho administrativo a nivel estatal y federal. Se nutrió de la experiencia de algunos estados de la Unión consignada en el Model State Administrative Procedure Act, y codificó nuestras normas jurisprudenciales. Su ámbito es abarcador y se puede aplicar a todos los procedimientos administrativos conducidos ante todas las agencias que no estén expresamente allí exceptuadas. Incluye la formulación de reglas y reglamentos y la adjudicación de toda controversia o planteamiento ante la consideración de una agencia; además, comprende los procedimientos de otorgación de licencias y cualquier proceso investigativo que inicie una agencia dentro del ámbito de su actuación legal.!29)
La definición de “agencia” contenida en la citada Sec. 1.3 de la L.P.A.U. guarda similaridad con la utilizada por los tratadistas más reconocidos en derecho administrativo. El profesor Kenneth Culp Davis define una agencia como un “organismo o entidad gubernamental que no es una corte o un cuerpo legislativo, y que afecta los derechos de partes privadas mediante la adjudicación o la reglamentación”. (Traducción nuestra.)!30) Conforme a los términos del estatuto, todos los organismos gubernamentales autorizados por ley a “reglamentar, investigar ... acusar o adjudicar” están incluidos. Sec. 1.3 de la L.P.A.U., supra. También incluye a los funcionarios o las personas que tengan esas facultades delegadas por ley.!31)
*327La L.P.A.U. aplica en todos aquellos procedimientos en que una agencia debe adjudicar una controversia. Se incorporan en dicho estatuto unas salvaguardas procesales mínimas para aquellas adjudicaciones de un organismo adjudicativo, cuyo procedimiento es de naturaleza cuasi judicial, que incluye el derecho a la notificación oportuna de los cargos y el presentar evidencia ante un examinador imparcial. La decisión de dichos organismos debe estar fundamentada en el expediente oficial.(32) Todas las agencias con poderes adjudicativos tie-*328nen que adoptar un reglamento para regular sus procedi-mientos conforme a la See. 3.2 de la L.P.A.U.(33)
Con fecha de 12 de julio de 2001, R.R.A. presentó ante la Junta Adjudicativa un escrito titulado “Solicitud de Recon-sideración de Adjudicación de Subasta y Producción de Documentos”. Alegó que había sido el postor más bajo para la subasta celebrada el 8 de junio de 2001; que recibió el “Aviso de Adjudicación de Subasta” el 2 de julio de 2001, a los efectos de que la misma había sido adjudicada a IBM, cuya cotización alegadamente había sido más alta que la de R.R.A., pero más baja que la de los otros dos postores, Advanced Computer Technology Inc. (en adelante ACT), y GM Group Inc. (en adelante GM). Impugnó la adjudicación de la subasta realizada por la Junta de Subastas y solicitó de la Junta Adjudicativa, a tenor con lo permitido por la L.P.A.U., el Reglamento Núm. 5450 y el Reglamento Núm. 5431 del Departamento de la Familia, que ordenara la pro-ducción del expediente completo de la subasta. Suplicó, además, que se dejara sin efecto la subasta y que en su lugar se adjudicara a R.R.A., por ser el postor más bajo, que cumplió con todas las especificaciones, los términos y las condiciones de la subasta. Notificó por correo certifi-cado con acuse de recibo como partes promovidas ante la Junta Adjudicativa, a la Junta de Subastas y a IBM. Ade-más, notificó a ACT y a GM.
Las Secs. 3.1 y 3.19 de la L.P.A.U., supra, consideran la adjudicación de subastas como un procedimiento *329informal que no es de naturaleza cuasi judicial. El citado Reglamento Núm. 5431 del Departamento de la Familia, aprobado a tenor con lo dispuesto en las referidas Secs. 3.1 y 3.2, supra, del mismo estatuto, estableció un procedi-miento ante la Junta Adjudicativa para impugnar la adju-dicación de la subasta.
De nuestro expediente podemos constatar que el re-clamo de R.R.A. sobre la impugnación de adjudicación de la subasta es dirigido contra la Junta de Subastas y IBM, persona jurídica favorecida por tal adjudicación. Dicho re-clamo tiene que ser resuelto por la Junta Adjudicativa. Por imperativo constitucional de debido proceso de ley, el De-partamento de la Familia no puede ser parte (Junta de Subastas) y a la vez el organismo adjudicativo formal de naturaleza cuasi judicial (Junta Adjudicativa) donde se im-pugnan las adjudicaciones de las subastas. Partiendo de la premisa en la cual se apoya el Procurador General y del principio que las actuaciones de gobierno aquí acaecidas se presumen válidas desde una perspectiva constitucional, consideramos a la Junta de Subastas y a la Junta Adjudi-cativa, ambos organismos del Departamento de la Familia, como dos entes separados e independientes dentro de esa dependencia gubernamental, a los efectos de sus funciones particulares. (34)
La garantía constitucional sobre el debido proceso de ley tiene dos vertientes, a saber: una sustantiva y una procesal.(35) La vertiente sustantiva protege los dere-*330chos y las libertades que le concede la Constitución de Puerto Rico y la de Estados Unidos a los ciudadanos frente a la formulación de política pública que hace el Estado por vía legislativa o a través de reglamentación aprobada por las agencias del Poder Ejecutivo.(36) Por otro lado, en su vertiente procesal, el debido proceso de ley exige que el Estado le garantice un proceso justo a un ciudadano cuando pretende privarlo de su vida, libertad o propiedad.(37) A esos efectos, nos expresamos en Rivera Rodríguez & Co. v. Lee Stowell, etc., supra,(38) de la manera siguiente:
El debido proceso de ley se manifiesta en dos dimensiones distintas: sustantiva y procesal. Bajo el debido proceso sustan-tivo, los tribunales examinan la validez de una ley, a la luz de los preceptos constitucionales pertinentes, con el propósito de proteger los derechos fundamentales de las personas. Bajo este análisis, el Estado, al aprobar leyes o al realizar alguna actuación, no puede afectar de manera irrazonable, arbitraria o caprichosa los intereses de propiedad o libertad. Por otro lado, en el debido proceso de ley procesal se le impone al Es-tado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a tra-vés de un procedimiento que sea justo y equitativo.
Hemos establecido una serie de requisitos para cumplir con el debido procedimiento de ley en el ámbito procesal al momento de llevarse a cabo un procedimiento adjudicativo por parte del Estado. Se trata de los requisitos siguientes: (1) notificación adecuada del proceso; (2) proceso ante un funcionario imparcial; (3) oportunidad de ser oído; (4) derecho a contrainterrogar testigos y examinar evidencia presentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se base en el récord.(39)
*331Tomando el cuadro fáctico y la infraestructura jurídica del Departamento de la Familia, consideramos que la Junta Adjudicativa de esa dependencia de gobierno como organismo adjudicativo es la agencia recurrida ante el Tribunal de Circuito de Apelaciones, a tenor con lo dispuesto en la L.P.A.U., que opera de forma distinta, independiente y separada, por no haber sido cuestionado tal asunto en forma alguna a la Junta de Subastas de esa dependencia gubernamental.
En virtud de los fundamentos antes expuestos, el re-curso de revisión interpuesto por R.R.A. ante el Tribunal de Circuito de Apelaciones tenía que ser notificado tanto a la Junta Adjudicativa, como agencia recurrida que emitió la resolución que se pretendió revisar ante el Tribunal de Circuito de Apelaciones, como al Departamento de la Fami-lia, dependencia gubernamental que funge como parte recurrida. No obstante, entendemos que al no haberse es-tablecido con anterioridad un precedente claro que dispu-siera de la controversia planteada ante nos, la norma adop-tada debe ser de aplicación prospectiva.
hH l-H [ — i
Por los fundamentos antes expuestos, procede expedir el auto de “•certiorari” solicitado y dictar sentencia que con-firme el dictamen emitido por el Tribunal de Circuito de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García disintió sin opinión escrita. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.

(1) 3 L.P.R.A. see. 2101 et seq.


(2) Apéndice de la Petición de certiorari, págs. 44-140.


(3) íd., pág. 214.


(4) íd., págs. 245-247.


(5) Art. 17.30 del Reglamento Núm. 5450 del Departamento de la Familia de 19 de junio de 1996 (8 R.P.R. see. 220.620).


(6) Art. IV del Reglamento Núm. 5431 del Departamento de la Familia de 22 de mayo de 1996 (8 R.E.L.A. see. 220.2502).


(7) Art. XIX del Reglamento Núm. 5431, supra, 8 R.E.L.A. sec. 220.2517.


(8) 3 L.P.R.A. sec. 2169.


(9) 3 L.P.R.A. sec. 2172.


(10) Martínez v. Depto. del Trabajo, 145 D.P.R. 588 (1998).


(11) 4 L.P.R.A. Ap. XXII-A.


(12) Velázquez v. Adm. de Terrenos, 153 D.P.R. 548 (2001); Lugo Rodríguez v. J.P., 150 D.P.R. 29 (2000); Diócesis Mayagüez I. Católica v. J.P., 147 D.P.R. 471 (1999); Const. I. Meléndez, S.E. v. A.C., 146 D.P.R. 743 (1998); Ortiz v. A.R.Pe., 146 D.P.R. 720 (1998); Lab. Clínico Guaynabo v. Depto. de Salud, 146 D.P.R. 6 (1998); Martínez v. Depto. del Trabajo, 145 D.P.R. 588 (1998); Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596 (1997).


(13) 3 L.P.R.A. sec. 2102.


(14) 3 L.P.R.A. sec. 1301 et seq.


(15) Olmeda Díaz v. Depto. de Justicia, supra, pág. 601.


(16) 3 L.P.R.A. sec. 1393.


(17) 3 L.P.R.A. sec. 1395.


(18) 3 L.P.R.A. sec. 1396.


(19) 4 L.P.R.A. sec. 22k(g) (Supl. 2001).


(20) Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 344 (1986).


(21) Art. 1.1 del Reglamento Núm. 5370 de la J.A.S.A.P. de 30 de enero de 1996.


(22) Art. 1.3 del Reglamento Núm. 5370 de la J.A.S.A.R, supra.


(23) Art. 1.5 del Reglamento Núm. 5370 de la J.A.S.A.P., supra.


(24) Arts. 1.7, 1.9, 1.10 y 1.12-1.14 del Reglamento Núm. 5370 de la J.A.S.A.P., supra.


(25) Art. 1.15 del Reglamento Núm. 5370 de la J.A.S.A.P., supra.


(26) En referencia a los miembros que componen la Junta Adjudicativa, el Art. IV del Reglamento Núm. 5431, supra, 8 R.P.R. sec. 220.2502, dispone que los Jueces Adjudicativos serán funcionarios o empleados del Departamento, seleccionados de las distintas Administraciones, Divisiones u Oficinas que lo componen. En cuanto a los miembros que componen la Junta de Subastas, la See. 220.501(27) del Reglamento Núm. 5450, supra, establece que dicha junta estará compuesta de cinco miembros, cada uno representando un Componente Operacional del Departamento.


(27) 3 L.P.R.A. ants. secs. 1041-1059.


(28) Pagán Ramos v. F.S.E., 129 D.P.R. 888, 897-898 (1992).


(29) íd., pág. 898.


(30) K.C. Davis, Administrative Law Treatise, 2da ed., San Diego, K.C. Davis Pub. Co., 1978, Sec. 1.2, pág. 9.


(31) Pagán Ramos v. F.S.E., supra, pág. 899.


(32) Sec. 3.1 de la L.P.A.U., 3 L.P.R.A. sec. 2151, que dispone lo siguiente:
“(a) Cuando por disposición de una ley, regla o reglamento o de este capítulo una agencia deba adjudicar formalmente una controversia, los procedimientos deberán regirse por las disposiciones de este subcapítulo. No estarán incluidos los procedi-mientos voluntarios de resolución de disputas establecidos por ley o por reglamentos. Los procedimientos relativos a los asuntos y actuaciones del Secretario de Hacienda con respecto a las leyes de rentas internas del Estado Libre Asociado de Puerto Rico se regirán por las siguientes normas:
“(1) Un funcionario designado por el Secretario de Hacienda realizará una determinación preliminar;
“(2) el contribuyente no conforme con la determinación preliminar solici-tará una vista informal que presidirá un funcionario distinto al que realizó la deter-minación preliminar. Este realizará la determinación final por delegación del Secre-tario de Hacienda.
“Se considerarán procedimientos informales no cuasijudiciales y, por tanto, no estarán sujetos a este capítulo, excepto según se provee más adelante, la adjudica-ción de subastas, la concesión de préstamos, becas, subsidios, subvenciones, emisio-nes de deuda, inversiones de capital, reconocimientos o premios, y todos los trámites o etapas del proceso de evaluación de documentos ambientales requeridos por la see. 671c del Título 23, conocida como “Ley Sobre Política Pública Ambiental” y el regla-mento aprobado al amparo de ésta. En ninguno de [e]stos procedimientos o las eta-pas en que éstos se dividan, se requerirá a la agencia que fundamente sus resolucio-nes con determinaciones de hecho y conclusiones de derecho. El procedimiento administrativo para el trámite de documentos ambientales se regirá exclusivamente por la reglamentación adoptada por la Junta de Calidad Ambiental para estos fines. La reconsideración de las decisiones emitidas en todos estos casos se regirán por lo dispuesto en la sec[.] 2165 de este título, excepto las relativas a subastas que se regirán por lo dispuesto en la see. 2169 de este título.
“En todo procedimiento adjudicativo formal ante una agencia se salvaguar-darán los siguientes derechos:
“(A) Derecho a notificación oportuna de los cargos o querellas o recla-mos en contra de una parte.
“{B) Derecho a presentar evidencia.
“(C) Derecho a una adjudicación imparcial.

“(D) Derecho a que la decisión sea basada en el expediente.

“(b) La Junta de Calidad Ambiental rendirá un informe a la Asamblea Legisla-tiva no más tarde de ciento cincuenta (150) días después de la fecha de *328vigencia de esta ley en torno al efecto que la misma ha tenido durante sus primeros ciento veinte (120) días de vigencia en la agilización del trámite y la exposición ambiental.” (Énfasis suplido.)


(33) 3 L.P.R.A. see. 2152, que dispone lo siguiente:
“Excepto cuando por ley se establezca de otro modo[,] el procedimiento adjudi-cativo ante una agencia podrá iniciarse por la propia agencia o con la presentación de una querella, solicitud o petición, ya sea personalmente o mediante comunicación por escrito, en el término que establezca la ley o el reglamento, en relación a un asunto que esté bajo la jurisdicción de la agencia.
“Toda agencia^ deberá adoptar un reglamento para regular sus procedimientos de adjudicación.” (Énfasis suplido.)


(34) Nótese que de una determinación de la Junta Adjudicativa adversa a la Junta de Subastas, el Departamento de la Familia puede acudir como parte recu-rrente ante el Tribunal de Circuito de Apelaciones. De otro modo, de serle favorable, entonces R.R.A. podría acudir al mismo foro judicial como parte recurrente, en cuyo caso el Departamento de la Familia figuraría como parte recurrida.
R.R.A. no cuestionó en forma alguna la validez constitucional de la infraestruc-tura jurídica del Departamento de la Familia, con relación a la forma y el funciona-miento de su Junta de Subastas, y de la Junta Adjudicativa, donde se impugnan las adjudicaciones de las subastas hechas por la primera.


(35) Pres. del Senado, 148 D.P.R. 737 (1999); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).


(36) íd.


(37) íd.


(38) Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, págs. 887-888.


(39) íd.